Title: Caesar A. Rodney to Thomas Jefferson, 8 June 1810
From: Rodney, Caesar A.
To: Jefferson, Thomas


          
            
              Honored & Dear Sir,
              Wilmington 
                     june 8th 1810.
            
             Your favor of the 30th ulto found me at this place where I have been detained by the situation of Mrs Rodney who lost her father a few weeks ago, & who has just been confined with her tenth child.
            All my papers on the subject of the Batture are at Washington. In the course of eight or ten days I shall be there, & will send you the paper you mention, or any others you may desire.
            I should like to have a copy of the declaration filed in the cause which Mr Livingston has commenced. It can not be an action of Trespass quare clausum fregit for that is local. It is perhaps for false imprisonment, or assault & battery, committed by those who removed him, agreeably to your order, from the Batture. These suits are transitory, and the venue may be laid where the defendant is found. The object and design of this extraordinary course of proceeding, is to obtain if possible, by this
			 circuitous mode the opinion of the Supreme Court 1. On the title of the United States to the batture. 2. On the power of the President under the act of congress to remove intruders.Mr Livingston expects that a special justification of the act will be pleaded setting forth the title of the United States to the batture, the law of congress and the order of the President. I can scarcely think he is serious in laying his
			 damages at $100,000 tho’ these may be a secondary object. Your conduct has been so fair throughout the whole business that you can have nothing to apprehend.
			 You
			 acted under an imperious sense of
			 public duty & immediately laid the entire case before Congress with a recommendation to provide for its decision. This novel suit will in its progress give birth to a variety of new important & interesting questions upon which I forbear at present to intimate any opinion. They will require &
			 shall receive mature consideration.
			 The precedent, if it may be deemed one, which the plaintiff has pursued, is I suspect the case of Mosetyn vs Fabrigas, in error, reported in Cowp. Reports 161. It will be found more at large in the eleventh volume of the State trials edited by Mr 
                     Hargrave page 162. In this work the proceedings in all the stages of the cause are reported at great length.
			 I
			 recollect another similar case, tho I do not remember the names of the parties, and my modern reporters being at Washington I cannot turn to it. Nor am I certain whether they contain it.
			 I am pretty sure I have seen it in one of the late “New Annual Registers” & I believe also, either in Easts’ or Bosanquet & Pullers reports. My common place book at Washington will furnish me with a ready reference to it. These are the cases most analagous, to which may be added perhaps that of Withes.
            In any event congress will unquestionably indemnify you for any costs charges or expences to which you may be put.
            
              With sincere respect I remain Dear Sir
              Yours Truly & affectionately
              
                  C. A. Rodney
            
            
              C. A.
              R.
          
          
            
                  
                 
			
			
			
			 P.S. The pamphlet containing the opinions of Rawle & Ingersoll, & of Lewis & Tilghman &c. your counsel would wish to see perhaps & indeed all the publications in favor of the U. States as well as against them. The
			 work of Moreau Lily of which I have a manuscript translation is by far the ablest. I have suggested to the President the propriety of publishing it, as it comprises all the arguments, & contains all the authorities at large on the subject.
          
          
            In Doulson vs Mathews et al.: where the attempt was made, it was decided that trespass will not lie in England for entering a house in Canada & expelling the party. Reported in the 4th vol: of Durnfords & Easts Reports page 503. This case states in some degree a part of the opinion delivered by Ld Mansfeild in Moseten vs Fabrigas which was cited on the occasion.
                     
          
         